Exhibit 10.3 - Amended and Restated Subsidiaries Guaranty

EXHIBIT G

AMENDED AND RESTATED SUBSIDIARIES GUARANTY

AMENDED AND RESTATED SUBSIDIARIES GUARANTY (as amended, modified, restated
and/or supplemented from time to time, this “Guaranty”), dated as of
December 21, 2005, made by and among each of the undersigned guarantors (each, a
“Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 22 hereof, collectively, the “Guarantors”) in
favor of Deutsche Bank Trust Company Americas, as Administrative Agent (together
with any successor administrative agent, the “Administrative Agent”), for the
benefit of the Secured Creditors (as defined below). Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and
SunTrust Capital Markets, Inc., as Joint Lead Arrangers, Deutsche Bank
Securities Inc., as Book Running Manager, SunTrust Bank, as Syndication Agent,
Bank of America, N.A., The Bank of New York and The Bank of Tokyo-Mitsubishi,
Ltd., Chicago Branch, as Co-Documentation Agents, and the Administrative Agent
have entered into an Amended and Restated Credit Agreement, dated as of
December 21, 2005 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making and continuation of
Loans to, and the issuance and maintenance of, and participation in, Letters of
Credit for the account of, the Borrower, all as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent, the Collateral Agent and
each other Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time after the date hereof enter into, one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Interest Rate Protection Agreement
and/or Other Hedging Agreement with an Other Creditor being herein called a
“Secured Hedging Agreement”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, the Guarantors have heretofore entered into a Subsidiaries Guaranty,
dated as of June 3, 2005 (as amended, restated, modified and/or supplemented to,
but not including, the date hereof, the “Original Subsidiaries Guaranty”);

WHEREAS, it is a condition precedent to the making and continuation of Loans to
the Borrower and the issuance and maintenance of, and participation in, Letters
of Credit for the account of the Borrower under the Credit Agreement and to the
Other Creditors entering into and maintaining Secured Hedging Agreements that
each Guarantor shall have executed and delivered to the Administrative Agent
this Guaranty; and



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

WHEREAS, each Guarantor will obtain benefits from the incurrence and
continuation of Loans by the Borrower and the issuance and maintenance of, and
participation in, Letters of Credit for the account of the Borrower under the
Credit Agreement and the entering into and maintaining by the Borrower and/or
one or more of its Qualified Wholly-Owned Domestic Subsidiaries of Secured
Hedging Agreements and, accordingly, desires to execute this Guaranty in order
to satisfy the condition described in the preceding paragraph and to induce the
Lenders to make and continue Loans to the Borrower and issue, maintain, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to maintain and/or enter into Secured Hedging Agreements with the
Borrower and/or one or more of its Qualified Wholly-Owned Domestic Subsidiaries;

WHEREAS, the Guarantors desire to amend and restate the Original Subsidiaries
Guaranty in the form of this Guaranty;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under each Credit Document to which the Borrower is a party
(including, without limitation, indemnities, Fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the Credit Agreement, whether or not such interest is an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Credit Document and the
due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and



--------------------------------------------------------------------------------

Exhibit G

Page 3

 

(ii) to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest is an allowed claim in
any such proceeding) owing by the Borrower and each other Guaranteed Party (as
defined below) under each Secured Hedging Agreement to which it is a party,
whether now in existence or hereafter arising, and the due performance and
compliance by the Borrower and each such other Guaranteed Party with all of the
terms, conditions, covenants and agreements contained therein (all such
obligations, liabilities and indebtedness being herein collectively called the
“Other Obligations” and, together with the Credit Document Obligations are
herein collectively called the “Guaranteed Obligations”).

As used herein, the term “Guaranteed Party” shall mean the Borrower and each
Qualified Wholly-Owned Domestic Subsidiary of the Borrower party to any Secured
Hedging Agreement. Each Guarantor understands, agrees and confirms that the
Secured Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor, the Borrower or any other Guaranteed Party, or against any
security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations. This Guaranty is a guaranty of
prompt payment and performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 11.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party



--------------------------------------------------------------------------------

Exhibit G

Page 4

 

pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (g) any action or inaction by the Secured Creditors as
contemplated in Section 5 hereof or (h) any invalidity, rescission, irregularity
or unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, the Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, the Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other



--------------------------------------------------------------------------------

Exhibit G

Page 5

 

Secured Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Creditors may have against the Borrower, any other Guaranteed Party or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash. Each Guarantor waives any defense
arising out of any such election by the Secured Creditors, even though such
election operates to impair or extinguish any right of reimbursement,
contribution, indemnification or subrogation or other right or remedy of such
Guarantor against the Borrower, any other Guaranteed Party, any other guarantor
of the Guaranteed Obligations or any other party or any security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower, each other
Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and the Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.



--------------------------------------------------------------------------------

Exhibit G

Page 6

 

5. RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13 hereof, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Hedging Agreements, the Credit Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Secured Hedging Agreements, the Credit Documents or any of
such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).



--------------------------------------------------------------------------------

Exhibit G

Page 7

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower or any other Guaranteed Party now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Borrower or such other Guaranteed
Party to the Secured Creditors; and such indebtedness of the Borrower or such
other Guaranteed Party to any Guarantor, if the Administrative Agent or the
Collateral Agent, after an Event of Default has occurred and is continuing, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Secured Creditors and be paid over to the Secured Creditors on account
of the indebtedness of the Borrower or such other Guaranteed Party to the
Secured Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the Borrower or any other Guaranteed Party to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to such Guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held



--------------------------------------------------------------------------------

Exhibit G

Page 8

 

in trust for the benefit of the Secured Creditors and shall forthwith be paid to
the Secured Creditors to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Documents or, if the Credit Documents do not provide for the application
of such amount, to be held by the Secured Creditors as collateral security for
any Guaranteed Obligations thereafter existing.

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after all the Credit Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of this Guaranty and the Security Documents.
The Secured Creditors further agree that this Guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 8 is among and solely for the benefit of the Secured Creditors and that,
if the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least a majority of the
outstanding Other Obligations) so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to, and issue Letters of Credit for the account of,
the Borrower pursuant to the Credit Agreement, and in order to induce the Other
Creditors to execute, deliver and perform the Secured Hedging Agreements to
which they are a party, each Guarantor represents, warrants and covenants that:

(a) such Guarantor (i) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification,
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(b) such Guarantor has the Company power and authority to execute, deliver and
perform the terms and provisions of this Guaranty and each other Document (such
term, for purposes of this Guaranty, to mean each Document (as defined in the
Credit Agreement) and each Secured Hedging Agreement) to which it is a party and
has taken all necessary Company action to authorize the execution, delivery and
performance by it of this Guaranty and each such other Document;



--------------------------------------------------------------------------------

Exhibit G

Page 9

 

(c) such Guarantor has duly executed and delivered this Guaranty and each other
Document to which it is a party, and this Guaranty and each such other Document
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(d) neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Document to which it is a party, nor compliance by it with
the terms and provisions hereof and thereof, will (i) contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Guarantor or any of its Subsidiaries pursuant to the terms of any
material indenture, mortgage, deed of trust, loan agreement, credit agreement,
or any other material agreement, contract or instrument to which such Guarantor
or any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) violate any provision of
the certificate or articles of incorporation, by-laws, partnership agreement or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Guarantor or any of its Subsidiaries;

(e) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or any
other Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other
Document to which such Guarantor is a party;

(f) there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Document to
which such Guarantor is a party or (ii) with respect to such Guarantor or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;

(g) until the termination of the Total Commitment and all Secured Hedging
Agreements and until such time as no Note or Letter of Credit remains
outstanding and all Guaranteed Obligations have been paid in full (other than
indemnities described in Section 13.01 of the Credit Agreement and analogous
provisions in the Pledge Agreement which are not then due and payable), such
Guarantor will comply, and will cause each of its Subsidiaries to comply, with
all of the applicable provisions, covenants and agreements contained in Sections
9 and 10 of the Credit Agreement, and will take, or will refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in Sections 9 and
10 of the Credit Agreement, and so that no Default or Event of Default, is
caused by the actions of such Guarantor or any of its Subsidiaries; and



--------------------------------------------------------------------------------

Exhibit G

Page 10

 

(h) an executed (or conformed) copy of each of the Credit Documents, the Secured
Hedging Agreements has been made available to a senior officer of such Guarantor
and such officer is familiar with the contents thereof.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor).

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of either (x) the Required
Lenders (or, to the extent required by Section 13.12 of the Credit Agreement,
with the written consent of each Lender) at all times prior to the time at which
all Credit Document Obligations have been paid in full or (y) the holders of at
least a majority of the outstanding Other Obligations at all times after the
time at which all Credit Document Obligations have been paid in full; provided,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Secured Creditors (and not all
Secured Creditors in a like or similar manner) shall also require the written
consent of the Requisite Creditors (as defined below) of such Class of Secured
Creditors. For the purpose of this Guaranty, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time under the Secured Hedging Agreements.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Secured Hedging Agreement continuing after any
applicable grace period), each Secured Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities



--------------------------------------------------------------------------------

Exhibit G

Page 11

 

of such Guarantor to such Secured Creditor under this Guaranty, irrespective of
whether or not such Secured Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Secured Creditor (by its acceptance of
the benefits hereof) acknowledges and agrees that the provisions of this
Section 13 are subject to the sharing provisions set forth in Section 13.06 of
the Credit Agreement.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender Creditor, as provided
in the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature below, and (iii) in the case of any Other Creditor,
at such address as such Other Creditor shall have specified in writing to the
Guarantors; or in any case at such other address as any of the Persons listed
above may hereafter notify the others in writing.

15. REINSTATEMENT. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower or any
other Guaranteed Party), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Secured Hedging Agreement or any other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
County of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the personal jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack personal jurisdiction over such Guarantor, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Guaranty



--------------------------------------------------------------------------------

Exhibit G

Page 12

 

or any other Credit Document to which such Guarantor is a party brought in any
of the aforesaid courts, that any such court lacks personal jurisdiction over
such Guarantor. Each Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Guarantor at its address set forth opposite its signature
below, such service to become effective 30 days after such mailing. Each
Guarantor hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

(b) Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF GUARANTORs. (a) In the event that all of the Equity Interests of
one or more Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 of the Credit Agreement (or
such sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or another Subsidiary thereof), be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
Guarantor, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the Equity Interests of any Guarantor shall be deemed to be a
sale of such Guarantor for the purposes of this Section 17(a)).

(b) Upon the occurrence of the Guaranty Release Date, the Guarantors shall be
released from this Guaranty automatically and without further action and this
Guaranty shall, as to each Guarantor, terminate, and have no further force or
effect.



--------------------------------------------------------------------------------

Exhibit G

Page 13

 

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment,
all Secured Hedging Agreements and all Letters of Credit have been terminated,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 18:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
on such date). Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 17 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 18, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution



--------------------------------------------------------------------------------

Exhibit G

Page 14

 

arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections5.03 and 5.04 of the Credit Agreement.

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or executing a joinder agreement and delivering same to the
Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent with all documents
and actions required to be taken above to be taken to the reasonable
satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

24. ORIGINAL SUBSIDIARIES GUARANTY. Each of the Administrative Agent and each of
the Guarantors hereby acknowledges and agrees that from and after the
Restatement Effective Date, this Guaranty amends, restates and supercedes the
Original Subsidiaries Guaranty in its entirety.



--------------------------------------------------------------------------------

Exhibit G

Page 15

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

Address:

 

c/o Lee Enterprises, Incorporated 201 North Harrison Street, Suite 600
Davenport, Iowa 52801 Attention: Chief Financial Officer Tel: (563) 383-2179
Fax: (563) 327-2600 c/o Lee Enterprises, Incorporated 201 North Harrison Street,
Suite 600 Davenport, Iowa 52801 Attention: Chief Financial Officer Tel:
(563) 383-2179 Fax: (563) 327-2600 c/o Lee Enterprises, Incorporated 201 North
Harrison Street, Suite 600 Davenport, Iowa 52801 Attention: Chief Financial
Officer Tel: (563) 383-2179 Fax: (563) 327-2600 c/o Lee Enterprises,
Incorporated 201 North Harrison Street, Suite 600 Davenport, Iowa 52801
Attention: Chief Financial Officer Tel: (563) 383-2179 Fax: (563) 327-2600 c/o
Lee Enterprises, Incorporated 201 North Harrison Street, Suite 600 Davenport,
Iowa 52801 Attention: Chief Financial Officer Tel: (563) 383-2179 Fax:
(563) 327-2600 c/o Lee Enterprises, Incorporated 201 North Harrison Street,
Suite 600 Davenport, Iowa 52801 Attention: Chief Financial Officer Tel:
(563) 383-2179 Fax: (563) 327-2600

ACCUDATA, INC.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

INN PARTNERS, L.C.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

JOURNAL – STAR PRINTING CO.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

K. FALLS BASIN PUBLISHING, INC.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

LEE CONSOLIDATED HOLDINGS CO.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

LEE PUBLICATIONS, INC.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary




--------------------------------------------------------------------------------

Exhibit G

Page 16

 

c/o Lee Enterprises, Incorporated 201 North Harrison Street, Suite 600
Davenport, Iowa 52801 Attention: Chief Financial Officer Tel: (563) 383-2179
Fax: (563) 327-2600 c/o Lee Enterprises, Incorporated 201 North Harrison Street,
Suite 600 Davenport, Iowa 52801 Attention: Chief Financial Officer Tel:
(563) 383-2179 Fax: (563) 327-2600 c/o Lee Enterprises, Incorporated 201 North
Harrison Street, Suite 600 Davenport, Iowa 52801 Attention: Chief Financial
Officer Tel: (563) 383-2179 Fax: (563) 327-2600 c/o Lee Enterprises,
Incorporated 201 North Harrison Street, Suite 600 Davenport, Iowa 52801
Attention: Chief Financial Officer Tel: (563) 383-2179 Fax: (563) 327-2600

LEE PROCUREMENT SOLUTIONS CO.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

LINT CO.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

SIOUX CITY NEWSPAPERS, INC.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary

TARGET MARKETING SYSTEMS, INC.,

    as a Guarantor

By:  

/s/    C. D. Waterman III

Title:   Secretary


Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:  

/s/    Susan L. LeFevre

Title:   Director By:  

/s/    Lana Gifas

Title:   Vice President